DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/24/2020 and 2/1/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
 	The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  	                                  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 7-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US PGPub. 2016/0155983.
	Regarding claim 1, Lee teaches an organic light emitting display device (101, fig. 2 and 4) [0056], comprising:  	light emitting diodes (OLED, fig. 2 and 4) respectively located in first sub-pixels to third sub-pixels (R, G, B sub-pixels, fig. 4) [0081] on a substrate (110, fig. 2) [0035] and respectively emitting red light, green light, and blue color (R, G, B, fig. 4) [0081] light output upward (top emission type with reflective bottom electrode and transparent top electrode) through emission regions (light emitting layer 370 regions, fig. 2; hereinafter called 370’) of the first sub-pixels to the third sub-pixels (R, G, B); and  	a reflection [0046] structure (191a, fig. 2) [0056] located in a non-emission region (bank region 350, fig. 2; hereinafter called 350’) surrounded by the first sub-pixels to the third sub-pixels (R, G, B) and including reflection side surfaces (convex top surfaces, fig. 2) which are inclined (convex top surfaces i.e. inclined upwards, fig. 2) and respectively face the emission regions (370’) of the first sub-pixels to the third sub-pixels (R, G, B), wherein each reflection side surface reflects a light [0046] incident thereon from the corresponding emission region (370’) from the emission regions upward (fig. 2) (Lee et al., fig. 2 and 4).  	The reflection structure (191a) is considered to be surrounded by the first sub-pixels to the third sub-pixels (R, G, B) because the reflection structure (191a) is located underneath the bank (370) and the bank surrounds every sub-pixel in the pentile matrix (fig. 4), therefore, the other sub-pixels also necessarily surround the bank/reflection structure as well and the inclined/curved surface therefore faces all the emission regions of the sub-pixel around the bank/reflection structure. 	Regarding claim 2, Lee teaches the display device of claim 1, further comprising a bank (350, fig. 2) [0116] which is formed at the non-emission region (350’) and includes openings (hereinafter called 370’, fig. 2; the same as the emission regions) respectively defining the emission regions (370’) of the first sub-pixels to the third sub-pixels (R, G, B),  	wherein at least one of the light emitting diodes (OLED, fig. 2) includes:  	a first electrode (191, fig. 2) [0046] which is reflective [0046], is exposed through a corresponding opening (370’) from the openings, and includes an electrode extension portion (191a, fig. 2) located below the bank (350) and extending to the non-emission region (350’);  	an organic light emitting layer (370, fig. 2) [0044] which is located on the first electrode (191) and includes an emitting material layer [0045] producing a color light of the corresponding [0117] sub-pixel (R, G, B); and  	a second electrode (270, fig. 2) [0044] located on the organic light emitting layer (370),  	wherein the reflection structure (191a) includes a protrusion pattern (180b, fig. 2) which has a taper shape (curved upward, convex, fig. 2) and protrudes upward, and a reflection part (191a, fig. 2) covering the protrusion pattern (180b), and  	wherein the reflection part (191a) is a part of the electrode extension portion (191a) of the first electrode (191) which is included in one of the first to third sub-pixels (R, G, B) (Lee et al., fig. 2).
Regarding claim 7, Lee teaches the display device of claim 1, wherein the first sub-pixels to the third sub-pixels (R, G, B) are arrayed in a diamond pentile arrangement [0059] or delta arrangement (Lee et al., fig. 4, [0056]). 	Regarding claim 8, Lee teaches the display device of claim 7, wherein when the first sub-pixels to the third sub-pixels (R, G, B) are arrayed in the diamond pentile arrangement [0056], the non-emission region (350’) is surrounded by the first sub-pixels (R, fig. 4) and second sub-pixels (B, fig. 4) located opposite to each other and two third sub-pixels (G, fig. 4) located opposite to each other (Lee et al, fig. 4 and examiner’s fig. 1).
    PNG
    media_image1.png
    824
    882
    media_image1.png
    Greyscale
                                                  
                                           Examiner’s Fig. 1 	Regarding claim 9, Lee teaches the display device of claim 7, wherein when the first sub-pixels to the third sub-pixels (R, G, B, fig. 4) are arrayed in the delta arrangement (see examiner’s fig. 2), the non-emission region (350’) is surrounded by the first sub-pixels to the third sub-pixels (R, G, B) forming a delta shape (Lee et al, fig. 4 and examiner’s fig. 2).
    PNG
    media_image2.png
    824
    882
    media_image2.png
    Greyscale
                                                    Examiner’s Fig. 2  	Regarding claim 13, Lee teaches the display device of claim 1, wherein a color of a light output (white light, [0118]) through the reflection structure (191a) is in accordance to a combination of emission states of the first sub-pixels to the third sub-pixels (R, G, B) (Lee et al., fig. 2, [0118]). 	Regarding claim 14, Lee teaches the display device of claim 1, wherein areas of the emission regions of the first sub-pixels to the third sub-pixels (R, G, B) are different (fig. 4) (Lee et al., fig. 4).
Allowable Subject Matter
Claims 3, 5-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device wherein “the second electrode is located on the bank and is transparent, and wherein a reflection pattern is formed on the bank and includes a through hole corresponding to the reflection structure” as recited in claim 3 in combination with the rest of the limitations of claims 1-2; 	a display device wherein “the second electrode is located on the bank, is semi-transparent, and includes a through hole corresponding to the reflection structure” as recited in claim 5 in combination with the rest of the limitations of claims 1-2; 	a display device wherein “the reflection structure has a height greater than that of the bank” as recited in claim 6 in combination with the rest of the limitations of claims 1-2; and 	a display device further comprising: “a transistor in each of the first sub-pixels to the third sub-pixels; and a passivation layer located between the transistor and the light emitting diode, and including an electrode contact hole through which the transistor is connected to a reflective first electrode of the light emitting diode, wherein the electrode contact hole is filled with a light-shielding pattern” as recited in claim 10 and in combination with the rest of the limitations of claims 1 and 7. 	Claims 4 and 11-12 are also allowed for further limiting and depending upon allowable claims 3 and 10.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892